*332In its decision the Workers’ Compensation Board held that, based on the testimony of several physicians and specifically the report filed by claimant’s expert, Dr. Ronald J. Dougherty, "claimant was temporarily totally disabled subsequent to April 6, 1982 generating a continuing rate of $215.00”. There is substantial evidence to sustain the determination of the Board. The evidence presented by the medical experts was conflicting and the Board’s crediting of the testimony of claimant’s expert is a sufficient basis for its decision (see, Matter of Bartolotta v Metz, 96 AD2d 636, 637; Matter of Stein v New York Times Co., 78 AD2d 757; see also, Matter of Axel v Duffy-Mott Co., 47 NY2d 1, 6).
Decision affirmed, without costs. Mahoney, P. J., Kane, Weiss, Mikoll and Levine, JJ., concur.